Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/24/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the claims and remarks filed on 6/7/2021 (hereinafter “the response”). In the response, claims 1, 14 and 27 were amended and no claims were added or canceled. Claims 23-26 and 28 were previously cancelled in the amendment filed October 29, 2019 and claim 6 was previously cancelled in the amendment filed June 9, 2020.
Claims 1-5, 7-22, 27 and 29-31 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
The amendment filed on 6/7/2021 has been entered via the request for continued examination (RCE) filed on 6/24/2021. 
Applicant’s specification amendment has overcome the objection to the specification previously set forth in the final office action mailed on 4/7/2021 (hereinafter “the office action”), as documented below. 
Applicant’s claim amendments have overcome the rejections of claims 1-5, 7-22, 27 and 29-31 under 35 U.S.C. 112(a) previously set forth in the office action, as documented below. 

Response to Arguments
Applicant's arguments filed 6/7/2021 with respect to the objection to the specification have been fully considered and are persuasive.
Applicant's arguments filed 6/7/2021 with respect to the rejections of claims 1-5, 7-22, 27 and 29-31 under 35 U.S.C. 112(a) have been fully considered and are persuasive.
Applicant's arguments filed 6/7/2021 with respect to the rejections of claims 1-5, 7-22, 27 and 29-31 under 35 U.S.C. 103 have been carefully and fully considered, but are not persuasive. Applicant’s amendments have necessitated the claim objections and rejections under 35 U.S.C. 103 discussed below. 
Applicant states “Applicant has amended each independent claim to recite ‘delivering, during each of the plurality of time steps, to a plurality of additional neurosynaptic cores on a plurality of chips, the firing state of the plurality of neurons in 
With continued reference to amended independent claims 1, 14, and 27, applicant asserts that “neither Modha, Esser, nor Cassidy, alone or combination, teach or suggest ‘operating all of the plurality of neurons in parallel on the plurality of axons, one axon at a time to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps; and delivering ... to at least one additional neurosynaptic core the firing state of the plurality of neurons in parallel by transmitting the binary vector.’” (applicant’s remarks, page 14). 
 Accordingly, applicant appears to argue that the claim limitations that were added to claims 1, 14 and 27 in the amendment filed on 6/7/2021, i.e., “delivering, during each of the plurality of time steps, to a plurality of additional neurosynaptic cores on a plurality of chips, the firing state of the plurality of neurons in parallel, by transmitting the binary vector to each of the plurality of chips for delivery to a plurality of 
 The examiner respectfully disagrees with applicant’s assertions and points applicant to the below discussion of Modha, Esser, Cassidy and the newly-cited non-patent literature Akopyan, et al. ("TrueNorth: Design and Tool Flow of a 65 mW 1 Million Neuron Programmable Neurosynaptic Chip." IEEE transactions on computer-aided design of integrated circuits and systems 34.10 (2015): 1537-1557, hereinafter “Akopyan”).
Regarding the delivering, “during each of the plurality of time steps, to a plurality of additional neurosynaptic cores … the firing state of the plurality of neurons” limitation recited in amended independent claims 1, 14 and 27, the examiner points to column 2, lines 62-64, column 4, line 13 and column 6, lines 1-7 of Modha, which disclose that “Each symmetric core circuit comprises a first core module and a second core module.” [i.e., a plurality of first and second additional neurosynaptic cores], “The neural network circuit further comprises an event routing system that selectively routes the neuronal firing events (firing states) among the core modules” [i.e., routing/delivering firing state of the neurons to additional core modules/neurosynaptic cores], “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep”). The examiner additionally points to column 7, lines 6-12, column 9, lines 36-41 and column 13, lines 17-19 of Modha, which disclose “To reach the core module (5,7), the firing event may traverse seven core modules 10 in the eastbound direction (i.e., from core (0,0) to cores (0,1), (0,2), (0,3), (0,4), (0,5), (0,6), and (0,7)), and five core modules 10 in the southbound direction (i.e., from core (0,7) to cores (1,7), (2, 7), (3, 7), ( 4, 7), and (5,7)) via the core-
	With reference to the delivering “to a plurality of additional neurosynaptic cores … the firing state of the plurality of neurons in parallel, by transmitting the binary vector” limitation recited in amended claims 1, 14 and 27, the examiner also points to FIGs 1 and 2 of Esser which show that “TrueNorth is a brain-inspired chip architecture built from an interconnected network of lightweight neurosynaptic cores” and connections between a plurality of neurosynaptic cores being performed in parallel. The examiner further points to pages 2 and 5, Sections I and II.B of Esser, which disclose “we propose a divide-and-conquer approach whereby a large network of neurosynaptic cores is constructed by interconnecting a set of smaller networks of neurosynaptic cores” [i.e., networks include a plurality of additional neurosynaptic cores] and that “The TrueNorth architecture allows each neuron to transmit spikes to a single axon line. In cases where broader connectivity is desired, a splitter corelet can be used. Each input to a splitter corelet forms a synapse with N unique neurons in that corelet, and the neurons are configured such that for each incoming spike they receive, they generate a spike of their own. Thus, a single input produces N spiking neurons on the next time step that can be 
	Additionally, with reference to the delivering “during each of the plurality of time steps, to a plurality of additional neurosynaptic cores on a plurality of chips, the firing state of the plurality of neurons in parallel, by transmitting the binary vector to each of the plurality of chips for delivery to axons of each of the plurality of additional neurosynaptic cores” limitation recited in amended claims 1, 14, and 27, the examiner points to FIGs.1-3 of Cassidy, which respectively show “a new architecture that in essence is a network of neurosynaptic cores. … TrueNorth has 4,096 neurosynaptic cores interconnected … an eight-board system where each board contains one TrueNorth processor … 4-chip and 16-chip boards with tiled arrays of TrueNorth processors demonstrating native multi-chip communication”, “The blueprint defines the high-level architecture, a 2D array of neurosynaptic cores. Each core is an independent module integrating computation (neurons), communication (axons), and memory (synapses). Cores operate in parallel, communicating by sending messages (spike events) through a mesh network” and “Cores naturally tile using a 2D on-chip mesh routing network. Long-range connections between neurons and axons are implemented by sending spike events (packets) over the mesh network. (c) Individual chips also tile in 2D, with the routing network extending across chip boundaries” [i.e., network includes a plurality of additional neurosynaptic cores with respective axons on a plurality of tiled chips on multi-chip boards]. The examiner also points to the Abstract and pages 28-32 and 37 of Cassidy, which disclose that “TrueNorth is a 4,096 core, 1 million neuron, and 
	With continued reference to the above-referenced delivering limitation, the examiner points to FIG. 9 of Cassidy, which shows that “The 16-chip board is organized as a 4×4 array of (socketed) TrueNorth Processors. Chips communicate natively with neighbors in 2D, implementing 16 million neurons and 4 billion synapses.” [i.e., transmitting to each of the plurality of chips for delivery/communications with axons of each of the additional cores]. The examiner additionally points to pages 30, 32 and 36-37 of Cassidy, which disclose “Event-based communication: Spike events, which represent the individual firing of neurons (for example, when a neuron’s potential exceeds its programmed threshold) communicate information within and between t, the core processes a binary input vector of axon states” [i.e., transmitting during each time step t, the binary vector from the first neurosynaptic core – to axons of additional neurosynaptic cores], “TrueNorth chips can be tiled into a 2D array—just like cores are tiled to create the chip array … individual chips can be tiled in a 2D array through direct chip-to-chip connections” and that “TrueNorth chips are designed to be seamlessly tiled (due to their native chip-to-chip communication interface)” [i.e., transmitting/communicating to each of the plurality of chips via chip-to-chip connections/communication interfaces].
	Alternatively, with reference to the delivering “during each of the plurality of time steps, to a plurality of additional neurosynaptic cores on a plurality of chips, the firing state of the plurality of neurons in parallel, by transmitting the binary vector to each of the plurality of chips for delivery to axons of each of the plurality of additional neurosynaptic cores” limitation recited in amended claims 1, 14, and 27, using respective, similar language, the examiner points to the Abstract and pages 1537-1541, 1544 and 1548 of Akopyan, which disclose “TrueNorth, a … neurosynaptic processor that implements a … highly-parallel ... architecture. … mapping logical neural networks to the physical neurosynaptic core locations on the TrueNorth chips”, “We achieve 
With continued reference to the above-noted delivering limitation, the examiner further points to pages 1542 and 1545 of Akopyan, which disclose “stor[ing] input spikes in a queue until the specified destination tick, given in the spike packet. The scheduler stores each spike as a binary value in an SRAM of 16 × 256-bit entries [i.e., a binary vector], corresponding to 16 ticks and 256 axons. When a neurosynaptic core receives a tick, the scheduler reads all the spikes Ai(t) for the current tick, and sends them” [i.e., sending/transmitting the binary vector for delivery to axons of each neurosynaptic core] and that “the TrueNorth chip sends out the exclusive-OR of the scan output vectors 
Also, regarding the “operating all of the plurality of neurons in parallel on the plurality of axons, one axon at a time, to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps” limitation recited in claims 1, 14 and 27 (and referenced on pages 11 and 14 of applicant’s remarks), the examiner points to FIG. 1 of Modha, which depicts input and output ports to a Packet Switch component and a global state machine (GSM) with input from neuron-to-core and output to neuron-to-axon components and to column 3, line 26, which discloses that “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons. Each synapse interconnects an axon to a neuron” and “[e]ach lookup table is configured to determine target axons for neuronal firing events (firing state) generated by neurons” [i.e., operating a plurality of neurons on a plurality of axons]. 
The examiner further points to FIG. 1 of Esser, which shows that “Information flows from axons to neurons gated by binary synapses, where each axon fans out, in parallel, to all neurons thus achieving a 256-fold reduction in communication volume compared to a point-to-point approach” [i.e., operating all neurons in parallel on the axons] and to pages 1-3 and 5, which disclose “a parallel, distributed, event-driven architecture that … allows each neuron to receive inputs from … 256 axons, requires that all 256 neurons on a neurosynaptic core must receive input from a receptive field of 
Regarding the rejections of the dependent claims 2-5, 7-13, 15-22 and 29-31 under 35 U.S.C. 103, Applicant generally alleges that: “In addition to the specific grounds discussed above and in light of the remarks regarding Independent Claims 1, 14, and 27, Applicant respectfully submits that Dependent Claims 2-5, 7-13, 15-22, and 29-31 should be deemed allowable over the prior art of record at least by virtue of depending from allowable Claims 1, 14, and 27.” (applicant’s remarks, page 14). 
The examiner respectfully disagrees. As noted above and discussed in detail below, the combination of Modha, Esser and Cassidy, or alternatively, Modha, Esser and the newly-cited Akopyan reference, teach the limitations of amended independent claims 1, 14 and 27. 
Further, as discussed in detail below, the combinations of Modha, Esser, Cassidy and Amir (i.e., Modha in view of Esser, Cassidy and Amir), or alternatively, Modha, Esser, Akopyan and Amir, teaches the limitations of claims 4 and 15. 
As further discussed in detail below, the combinations of Modha, Esser, Cassidy and Hasan (i.e., Modha in view of Esser, Cassidy and Hasan), or alternatively, Modha, Esser, Akopyan and Hasan teaches the features of claims 29-31. 


Examiner’s Note: As indicated in previous office actions, claim 27 is directed to a "computer program product for operating a neurosynaptic network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith". According to the original specification of the applicant, the utilization of computer readable storage medium is limited to non-transitory machine readable media [i.e., paragraph 50 “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”] 

Claim Objections
Claims 2-4, 7-13, 16-18 and 20-22 are objected to because of the following informalities:
Claims 2, 7 and 16 each recite “the at least one additional neurosynaptic core” (see, e.g., lines 1-2 of claim 2). There is insufficient antecedent basis for these limitations in these claims. Applicant did not previously introduce any “at least one additional neurosynaptic core” in these claims, or in their respective base claims, independent claims 1 and 14. Applicant previously introduced “a plurality of additional neurosynaptic cores” in amended claims 1 and 14 (see, e.g., lines 10-11 of amended claim 1). For examination purposes, the examiner is interpreting the terms “the at least one additional neurosynaptic core” in claims 2, 7 and 16 as “at least one” of the . Appropriate correction is required.
Also, claims 3-4, 8-13, and 17-18 and 20-22, which depend from intervening claims 2, 7, and 16, respectively, are objected to under the same rationale as claims 2, 7, and 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-14, and 16-22 and 27 are rejected under 35 USC 103 as being obvious over Modha (U.S. Patent No. 8996430 B2, hereinafter “Modha) in view of non-patent literature Esser et al. ("Cognitive Computing Systems: Algorithms and Applications for Networks of Neurosynaptic Cores." The 2013 International Joint Conference on Neural Networks (IJCNN). IEEE, 2013, pages 1-10, hereinafter “Esser”) and further in view of non-patent literature Cassidy et al. ("Real-time scalable cortical computing at 46 giga-synaptic OPS/watt with ~100× speedup in time-to-solution and~ 100,000× reduction in energy-to-solution." SC'14: Proceedings of the International Conference for High Performance Computing, Networking, Storage and Analysis. IEEE: 27-38, 2014, hereinafter “Cassidy”). 
Alternatively, Claims 1-3, 5, 7-14, and 16-22 and 27 are also rejected under 35 USC 103 as being obvious over Modha in view of Esser and further in view of non-
Regarding claim 1, Modha discloses the invention as claimed including a method comprising: determining, during each of a plurality of time steps, a firing state of a plurality of neurons of a first neurosynaptic core in parallel (see, e.g., column 2, lines 62-63, column 3, line 26, column 4, line 27, column 6, lines 1-7 and column 9, lines 36-41, “Each symmetric core circuit comprises a first core module” [i.e., a first neurosynaptic core], “Each lookup table is configured to determine target axons for neuronal firing events (firing state) generated by neurons in a core module corresponding to the lookup table”, “[e]mbodiments of the invention further provide a neural network circuit that provides locality and massive parallelism to enable a low-power, compact hardware implementation”, “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep”, “[i]n one phase of a timestep, a first set of axonal firing events propagates through the synapses 631 in a first direction … [i]n another phase of the same time-step, a second set the axonal firing events propagates through the synapses 631 in a second direction” [i.e., determining during each time step, firing state of neurons]), the first neurosynaptic core comprising a plurality of axons (see, e.g., abstract, line 4 and col. 2, lines 64-66, “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons”), and wherein said determining comprises operating, within the first neurosynaptic core, all of the plurality of neurons … on the plurality of axons (see, e.g., FIG. 1 – depicts input and output ports to a Packet Switch component and a global state machine (GSM) with input from neuron-to-core and output to neuron-to-axon components and column 3, line 26, “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons. Each synapse interconnects an axon to a neuron” [i.e., within the first neurosynaptic core], “[e]ach lookup table is configured to determine target axons for neuronal firing events (firing state) generated by neurons” [i.e., operating a plurality of neurons on a plurality of axons]) … and 
delivering, during each of the plurality of time steps, to a plurality of additional neurosynaptic cores … , the firing state of the plurality of neurons (see, e.g., column 2, lines 62-64, column 4, line 13, column 6, lines 1-7, column 7, lines 6-12, column 9, lines 36-41 and column 13, lines 17-19, “Each symmetric core circuit comprises a first core module and a second core module.” [i.e., a plurality of first and second additional neurosynaptic cores], “The neural network circuit further comprises an event routing system that selectively routes the neuronal firing events (firing states) among the core modules” [i.e., routing/delivering firing state of the neurons to additional core modules/neurosynaptic cores], “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep”, “To reach the core module (5,7), the firing event may traverse seven core modules 10 in the eastbound direction (i.e., from core (0,0) to cores (0,1), (0,2), (0,3), (0,4), (0,5), (0,6), and (0,7)), and five core modules 10 in the southbound direction (i.e., from core (0,7) to cores (1,7), (2, 7), (3, 7), ( 4, 7), and (5,7)) 
Although Modha substantially discloses the claimed invention, Modha is not relied on to explicitly disclose operating all of the plurality of neurons in parallel on the plurality of axons, one axon at a time to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps; and 
delivering … to a plurality of additional neurosynaptic cores … the firing state of the plurality of neurons in parallel, by transmitting the binary vector.
In the same field analogous art Esser teaches operating all of the plurality of neurons in parallel on the plurality of axons, one axon at a time (see, e.g., FIG. 1 showing that “Information flows from axons to neurons gated by binary synapses, where each axon fans out, in parallel, to all neurons thus achieving a 256-fold reduction in communication volume compared to a point-to-point approach” [i.e., operating all neurons in parallel on the axons] and pages 1-3 and 5, “a parallel, distributed, event-driven architecture that … allows each neuron to receive inputs from … 256 axons, requires that all 256 neurons on a neurosynaptic core must receive input from a receptive field of the same 256 axons, and allows each neuron to transmit spikes to at most one axon line” [i.e., operating all of the neurons on the axons], “allows each neuron to transmit spikes to a single axon line” [i.e., one axon at a time], “many binary feature encoder neurons in parallel” [i.e., operating the neurons in parallel]) to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps (see, e.g., page 3, sections II. A and B and page 5, section III. C, “uses the number of spikes occurring across multiple axons or neurons … in a single time step produced one or more spikes on the corresponding input line and time steps” [i.e., within a current time step], “we threshold the hidden units’ outputs at zero, resulting in a 64-dimension binary vector per receptive field corelet” [i.e., constructing a binary vector], “[t]he digit recognition system exhibits the parallel, low-precision nature of TrueNorth computation. We use many binary feature encoder neurons in parallel (equaling the number of pixels) with a low-precision classifier, in contrast to conventional implementations, which use fewer encoder neurons and higher neuron and classifier precision to match performance.” [i.e., encode/construct a binary vector corresponding to firing state of neurons]); and 
delivering … to a plurality of additional neurosynaptic cores … the firing state of the plurality of neurons in parallel, by transmitting the binary vector (see, e.g., FIGs 1 and 2 – showing that “TrueNorth is a brain-inspired chip architecture built from an interconnected network of lightweight neurosynaptic cores” and connections between a plurality of neurosynaptic cores being performed in parallel and pages 2 and 5, Sections I and II.B, “we propose a divide-and-conquer approach whereby a large network of neurosynaptic cores is constructed by interconnecting a set of smaller 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Esser with Modha to provide a brain-inspired chip architecture built from an interconnected network of lightweight neurosynaptic cores, where a neurosynaptic core has 256 axons (i.e., a plurality of axons), a 256×256 synapse crossbar (i.e., a plurality of synapses), and 256 neurons (i.e., a plurality of neurons), where information flows from axons to neurons and where each axon fans out, in parallel, to all neurons (See, e.g., Esser FIG. 1 and page 2, first column). Doing so would have allowed Modha to achieve a 256-fold reduction in communication volume compared to a point-to-point approach, as suggested by Esser (See, e.g., See, e.g., Esser page 2, first column). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Modha in view of Esser substantially teaches the claimed invention, Modha in view of Esser is not relied on to teach delivering, during each of the plurality of time steps, to a plurality of additional neurosynaptic cores on a plurality of chips, the firing state of the plurality of neurons in parallel, by transmitting the binary vector to each of the plurality of chips for delivery to axons of each of the plurality of additional neurosynaptic cores.
In the same field, analogous art Cassidy teaches delivering, during each of the plurality of time steps, to a plurality of additional neurosynaptic cores on a plurality of chips, the firing state of the plurality of neurons in parallel (see, e.g., FIGs.1-3 – showing “a new architecture that in essence is a network of neurosynaptic cores. … TrueNorth has 4,096 neurosynaptic cores interconnected … an eight-board system where each board contains one TrueNorth processor … 4-chip and 16-chip boards with tiled arrays of TrueNorth processors demonstrating native multi-chip communication”, “The blueprint defines the high-level architecture, a 2D array of neurosynaptic cores. Each core is an independent module integrating computation (neurons), communication (axons), and memory (synapses). Cores operate in parallel, communicating by sending messages (spike events) through a mesh network” and “Cores naturally tile using a 2D on-chip mesh routing network. Long-range connections between neurons and axons are implemented by sending spike events (packets) over the mesh network. (c) Individual chips also tile in 2D, with the routing network extending across chip boundaries” [i.e., network includes a plurality of additional neurosynaptic cores with respective axons on a plurality of tiled chips on multi-chip boards], Abstract and pages 28-32 and 37, “TrueNorth is a 4,096 core, 1 million neuron, and 256 million synapse brain-inspired neurosynaptic processor, … We demonstrate seamless tiling of TrueNorth chips into arrays” [i.e., a plurality of additional neurosynaptic cores on a , by transmitting the binary vector to each of the plurality of chips for delivery to axons of each of the plurality of additional neurosynaptic cores (see, e.g., FIG. 9 –showing that “The 16-chip board is organized as a 4×4 array of (socketed) TrueNorth Processors. Chips communicate natively with neighbors in 2D, implementing 16 million neurons and 4 billion synapses.” [i.e., transmitting to each of the plurality of chips for delivery/communications with axons of each of the additional cores] and pages 30, 32 and 36-37, “Event-based communication: Spike events, which represent the individual firing of neurons (for example, when a neuron’s potential exceeds its programmed threshold) communicate information within and between threads. Specifically, each presynaptic spike event is replicated and sent to all its target synapses” [i.e., delivering the firing state of the neurons in parallel], “The primary advantage of using a core is that it overcomes a key communication bottleneck … By partitioning the network into t, the core processes a binary input vector of axon states” [i.e., transmitting during each time step t, the binary vector from the first neurosynaptic core – to axons of additional neurosynaptic cores], “TrueNorth chips can be tiled into a 2D array—just like cores are tiled to create the chip array … individual chips can be tiled in a 2D array through direct chip-to-chip connections”, “TrueNorth chips are designed to be seamlessly tiled (due to their native chip-to-chip communication interface)” [i.e., transmitting/communicating to each of the plurality of chips via chip-to-chip connections/communication interfaces]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cassidy with Modha in view of Esser to provide a parallel, event-driven kernel for neurosynaptic computation where TrueNorth chips, silicon expressions of the kernel, are seamlessly tiled into arrays (See, e.g., Cassidy, Abstract, page 27). Doing so would have allowed Modha in view of Esser to achieve five orders of magnitude reduction in energy-to-solution and two orders of magnitude speedup in time-to-solution, when running complex recurrent neural network simulations and to enable a broad range of cognitive applications, as suggested by Cassidy (See, e.g., Cassidy, Abstract, page 27). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Alternatively, in the same field, analogous art Akopyan teaches delivering, during each of the plurality of time steps, to a plurality of additional neurosynaptic cores on a plurality of chips, the firing state of the plurality of neurons in parallel (see, e.g., Abstract, pages 1537-1541, 1544 and 1548, “TrueNorth, a … neurosynaptic processor that implements a … highly-parallel ... architecture. … mapping logical neural networks to the physical neurosynaptic core locations on the TrueNorth chips”, “We achieve scalability by tiling cores within a chip, using peripheral circuits to tile chips”, “We created the TrueNorth architecture by connecting a large number of neurosynaptic cores into a 2-D mesh network, creating an efficient, highly-parallel, and scalable architecture. The TrueNorth architecture can be tiled not only at the core-level but also at the chip-level.” [i.e., a plurality of additional neurosynaptic cores on a plurality of chips], “communicated data may be encoded using the frequency, time, and spatial distribution of spikes”, “if there is an incoming spike … on the ith axon at time t”, “TrueNorth cores operate in parallel, and are governed by spike generation/transmission/delivery (referred to as events)”, “spikes may arrive from the router at any time, the scheduler is designed to perform READ/CLEAR operations in parallel … store spikes that are coming … while in parallel reading and clearing spikes corresponding to the current tick for the entire 256 axon array”, “a sequence of events/firings. … when the preconditions of an event become true, a timestamp is attached to that event.” [i.e., delivering, during each time step t/tick, firing states/events of neurons of the TrueNorth neurosynaptic cores in parallel]), by transmitting the binary vector to each of the plurality of chips for delivery to axons of each of the plurality of additional neurosynaptic cores (see, e.g., pages 1542 and 1545, “store input spikes in a queue until the specified destination tick, given in the spike packet. The scheduler stores each spike as a binary value in an SRAM of 16 × 256-bit entries [i.e., a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Akopyan with Modha in view of Esser to provide “TrueNorth, a 65 mW real-time neurosynaptic processor that implements a non-von Neumann, low-power, highly-parallel, scalable, and defect-tolerant architecture.” wherein “With 4096 neurosynaptic cores, the TrueNorth chip contains 1 million digital neurons and 256 million synapses tightly interconnected by an event-driven routing infrastructure.” (See, e.g., Akopyan, Abstract, page 1537). Doing so would have allowed Modha in view of Esser to use Akopyan’s TrueNorth architecture and “novel design methodology that includes mixed asynchronous–synchronous circuits and a complete tool flow for building an event-driven, low-power neurosynaptic chip” where “The TrueNorth chip is fully configurable in terms of connectivity and neural parameters to allow custom configurations for a wide range of cognitive and sensory perception applications”, as suggested by Akopyan (See, e.g., Akopyan, Abstract, page 1537). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.


Modha further discloses wherein the first neurosynaptic core and the at least one additional neurosynaptic core are located on a first chip (as indicated above, “the at least one additional neurosynaptic core” has been interpreted as “at least one” of the previously-introduced “plurality of additional neurosynaptic cores”) (see, e.g., column 3, line 42, “each chip structure comprising a plurality of symmetric core circuits”).

Regarding claim 3, Modha in view of Esser and Cassidy teaches the limitations teaches the limitations as described in claim 2 above.
Modha further discloses wherein the parallel delivery is via an inter-core network (see, e.g., abstract, “Each symmetric core circuit comprises a first core module and a second core module. Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons. Each synapse interconnects an axon to a neuron” [i.e., a network provides parallel delivery between cores]).
Regarding claim 5, Modha in view of Esser and Cassidy teaches the limitations as described in claim 1 above; and Modha further discloses further comprising: pipelining the firing state of the plurality of neurons (see, e.g., column 6, line 19, “For external communication, pipelining may be utilized wherein load inputs, neuron/synapse operation, and send outputs are pipelined”).

Regarding claim 7, Modha in view of Esser and Cassidy teaches the limitations as described in claim 1 above; and Modha further discloses wherein the first neurosynaptic core is located on a first chip, and the at least one additional neurosynaptic core is located on a second chip (as indicated above, “the at least one additional neurosynaptic core” has been interpreted as “at least one” of the previously-introduced “plurality of additional neurosynaptic cores”) (see, e.g., column 3, line 41, “The hierarchical organization of the symmetric core circuits comprises multiple chip structures, each chip structure comprising a plurality of symmetric core circuits”, thus each chip has a plurality of cores).

Regarding claim 8, Modha in view of Esser and Cassidy teaches the limitations as described in claim 7 above; and Modha further discloses further comprising: transmitting the firing state of the plurality of neurons via an inter-chip network connecting the first chip and the second chip (see, e.g., column 3, line 43, “The event routing system further comprises, for each chip structure, a chip-to-chip lookup table configured to determine target chip structures containing target axons for neuronal firing events generated by neurons in the chip structure, and a chip-to-chip packet Switch configured to direct (transmit) the neuronal firing events to the target chip structures containing the target axons.”).

Regarding claim 9, Modha in view of Esser and Cassidy teaches the limitations as described in claim 8 above; and Modha further discloses wherein the inter-chip network comprises an outgoing port of the first chip and an incoming port of the second chip (see, e.g., Fig. 13 depicts a chip-to-chip Packet Switch (PSw) in which there are incoming and outgoing ports (see parts 758A, 753B, 758B, and 753B)).

Regarding claim 10, Modha in view of Esser and Cassidy teaches the limitations as described in claim 8 above; and Modha further discloses wherein the inter-chip network comprises an outgoing port of the first chip connected to an incoming port of the first chip (see, e.g., Fig. 13 depicts a chip-to-chip Packet Switch (PSw) in which there are incoming and outgoing ports (see parts 758A, 753B, 758B, and 753B)).

Regarding claim 11, Modha in view of Esser and Cassidy teaches the limitations as described in claim 7 above; and Modha further discloses wherein the first and second chip are located on a first board (see, e.g., column 3, line 41, “The hierarchical organization of the symmetric core circuits comprises multiple chip structures, each chip structure comprising a plurality of symmetric core circuits”, thus a board has multiple chips).

Regarding claim 12, Modha in view of Esser and Cassidy teaches the limitations as described in claim 7 above; and Modha further discloses wherein the first chip is located on a first board and the second chip is located on a second board, the first and second boards being connected (see, e.g., FIG. 15 – depicts multiple boards connected to each other and column 3, line 41, “The hierarchical organization of multiple chip structures, each chip structure comprising a plurality of symmetric core circuits” [i.e., a board has multiple chips]).

Regarding claim 13, Modha in view of Esser and Cassidy teaches the limitations as described in claim 7 above; and Modha further discloses wherein a plurality of boards comprising the first board and the second board is hierarchically arranged, and wherein the first board and the second board are connected via a hierarchy of routers (see, e.g., column 3, line 49, “The hierarchical organization of the symmetric core circuits further comprises multiple board structures, each board structure comprising a plurality of chip structures. The event routing system further comprises, for each board structure, a board-to-board lookup table configured to determine target board structures containing target axons for neuronal firing events generated by neurons in said board structure, and a board-to-board packet switch”).

Regarding independent claim 14, Modha discloses the invention as claimed including a system comprising: a plurality of neurosynaptic cores, the neurosynaptic cores comprising a plurality of axons, a plurality of synapses, and a plurality of neurons (see, e.g., abstract, line 4 and column 2, lines 62-64, “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons.”, “Each symmetric core circuit comprises a first core module and a second core module.” [i.e., a plurality of neurosynaptic cores]); and 
a first inter-core network connecting the plurality of neurosynaptic cores, wherein each of the plurality of neurosynaptic cores is adapted to determine, during each of a plurality of time steps, a firing state of its plurality of neurons (see, e.g., column 4, line 13, column 6, lines 1-7 and column 9, lines 36-41, “The neural network circuit further comprises an event routing system that selectively routes the neuronal firing events (firing states) among the core modules”, “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep”, “[i]n one phase of a timestep, a first set of axonal firing events propagates through the synapses 631 in a first direction … [i]n another phase of the same time-step, a second set the axonal firing events propagates through the synapses 631 in a second direction” [i.e., determining during each time step, firing state of neurons]), 
said determining comprising operating, within that neurosynaptic core, all of its plurality of neurons … on its plurality of axons (see, e.g., FIG. 1 – depicts input and output ports to a Packet Switch component and a global state machine (GSM) with input from neuron-to-core and output to neuron-to-axon components and column 3, line 26, “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons. Each synapse interconnects an axon to a neuron” [i.e., within that neurosynaptic core], “[e]ach lookup table is configured to determine target axons for neuronal firing events (firing state) generated by neurons” [i.e., operating a plurality of neurons on a plurality of axons]) ... and
the first inter-core network is adapted to deliver, during each of the plurality of time steps, from a first neurosynaptic core of the plurality of neurosynaptic cores to a plurality of additional neurosynaptic cores … the firing state of the plurality of neurons of the first neurosynaptic core (see, e.g., column 4, line 13, column 6, lines 1-7, column 7, lines 6-12, column 9, lines 36-41 and column 13, lines 17-19, “The neural network circuit further comprises an event routing system that selectively routes the neuronal firing events (firing states) among the core modules” [i.e., routing/delivering firing state of the neurons to additional core modules/neurosynaptic cores], “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep”, “To reach the core module (5,7), the firing event may traverse seven core modules 10 in the eastbound direction (i.e., from core (0,0) to cores (0,1), (0,2), (0,3), (0,4), (0,5), (0,6), and (0,7)), and five core modules 10 in the southbound direction (i.e., from core (0,7) to cores (1,7), (2, 7), (3, 7), ( 4, 7), and (5,7)) via the core-to-core PSws 55 in the neural network 60.” [i.e., a plurality of additional neurosynaptic cores 1-7], “[i]n one phase of a timestep, a first set of axonal firing events propagates through the synapses 631 in a first direction … [i]n another phase of the same time-step, a second set the axonal firing events propagates through the synapses 631 in a second direction” [i.e., during each time step], “Packets destined for other networks are routed to interchip routers (IR), using the same structure to set target chips/cores/axons.” [i.e., delivering packets with firing states to additional neurosynaptic cores on a plurality of target chips]). 
Although Modha substantially discloses the claimed invention, Modha is not relied on to explicitly disclose operating all of the plurality of neurons in parallel on the plurality of axons, one axon at a time to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps, and … 
deliver … from a first neurosynaptic core of the plurality of neurosynaptic cores to a plurality of additional neurosynaptic cores … the firing state of the plurality of neurons of the first neurosynaptic core in parallel, by transmitting the binary vector.
In the same field analogous art Esser teaches operating all of the plurality of neurons in parallel on the plurality of axons, one axon at a time (see, e.g., FIG. 1 showing that “Information flows from axons to neurons gated by binary synapses, where each axon fans out, in parallel, to all neurons thus achieving a 256-fold reduction in communication volume compared to a point-to-point approach” [i.e., operating all neurons in parallel on the axons] and pages 1-3 and 5, “a parallel, distributed, event-driven architecture that … allows each neuron to receive inputs from … 256 axons, requires that all 256 neurons on a neurosynaptic core must receive input from a receptive field of the same 256 axons, and allows each neuron to transmit spikes to at most one axon line” [i.e., operating all of the neurons on the axons], “allows each neuron to transmit spikes to a single axon line” [i.e., one axon at a time], “many binary feature encoder neurons in parallel” [i.e., operating the neurons in parallel]) to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps (see, e.g., page 3, sections II. A and B and page 5, section III. C, “uses the number of spikes occurring across multiple axons or neurons … in a single time step produced one or more spikes on the corresponding input line and time steps” [i.e., within a current time step], “we , and …
deliver … from a first neurosynaptic core of the plurality of neurosynaptic cores to a plurality of additional neurosynaptic cores … the firing state of the plurality of neurons of the first neurosynaptic core in parallel, by transmitting the binary vector (see, e.g., FIGs 1 and 2 – showing that “TrueNorth is a brain-inspired chip architecture built from an interconnected network of lightweight neurosynaptic cores” and connections between a plurality of neurosynaptic cores being performed in parallel and pages 2 and 5, Sections I and II.B, “we propose a divide-and-conquer approach whereby a large network of neurosynaptic cores is constructed by interconnecting a set of smaller networks of neurosynaptic cores” [i.e., networks include a plurality of additional neurosynaptic cores], “The TrueNorth architecture allows each neuron to transmit spikes to a single axon line. In cases where broader connectivity is desired, a splitter corelet can be used. Each input to a splitter corelet forms a synapse with N unique neurons in that corelet, and the neurons are configured such that for each incoming spike they receive, they generate a spike of their own. Thus, a single input produces N spiking neurons on the next time step that can be targeted to N different 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Esser with Modha to provide a brain-inspired chip architecture built from an interconnected network of lightweight neurosynaptic cores, where a neurosynaptic core has 256 axons (i.e., a plurality of axons), a 256×256 synapse crossbar (i.e., a plurality of synapses), and 256 neurons (i.e., a plurality of neurons), where information flows from axons to neurons and where each axon fans out, in parallel, to all neurons (See, e.g., Esser FIG. 1 and page 2, first column). Doing so would have allowed Modha to achieve a 256-fold reduction in communication volume compared to a point-to-point approach, as suggested by Esser (See, e.g., See, e.g., Esser page 2, first column). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Although Modha in view of Esser substantially teaches the claimed invention, Modha in view of Esser is not relied on to teach deliver, during each of the plurality of time steps, from a first neurosynaptic core of the plurality of neurosynaptic cores to a plurality of additional neurosynaptic cores on a plurality of chips the firing state of the plurality of neurons of the first neurosynaptic core in parallel, by transmitting the binary vector to each of the plurality of chips for delivery to axons of each of the plurality of additional neurosynaptic cores.
In the same field, analogous art Cassidy teaches deliver, during each of the plurality of time steps, from a first neurosynaptic core of the plurality of neurosynaptic cores to a plurality of additional neurosynaptic cores on a plurality of chips the firing state of the plurality of neurons of the first neurosynaptic core in parallel (see, e.g., FIGs.1-3 – showing “a new architecture that in essence is a network of neurosynaptic cores. … TrueNorth has 4,096 neurosynaptic cores interconnected … an eight-board system where each board contains one TrueNorth processor … 4-chip and 16-chip boards with tiled arrays of TrueNorth processors demonstrating native multi-chip communication”, “The blueprint defines the high-level architecture, a 2D array of neurosynaptic cores. Each core is an independent module integrating computation (neurons), communication (axons), and memory (synapses). Cores operate in parallel, communicating by sending messages (spike events) through a mesh network” and “Cores naturally tile using a 2D on-chip mesh routing network. Long-range connections between neurons and axons are implemented by sending spike events (packets) over the mesh network. (c) Individual chips also tile in 2D, with the routing network extending across chip boundaries” [i.e., network includes a plurality of additional neurosynaptic cores with respective axons on a plurality of tiled chips on multi-chip boards], Abstract and pages 28-32 and 37, “TrueNorth is a 4,096 core, 1 million neuron, and 256 million synapse brain-inspired neurosynaptic processor, … We demonstrate seamless tiling of TrueNorth chips into arrays” [i.e., a plurality of additional neurosynaptic cores on a plurality of chips], “Parallelism across threads: Neurons and synapses are partitioned into parallel threads that communicate with each other via messages [i.e., delivering in parallel by transmitting/communicating via messages], “a neurosynaptic core, which integrates axons, neurons, and synapses” [i.e., each of the neurosynaptic cores includes axons], “every time step. Each thread updates all its by transmitting the binary vector to each of the plurality of chips for delivery to axons of each of the plurality of additional neurosynaptic cores (see, e.g., FIG. 9 –showing that “The 16-chip board is organized as a 4×4 array of (socketed) TrueNorth Processors. Chips communicate natively with neighbors in 2D, implementing 16 million neurons and 4 billion synapses.” [i.e., transmitting to each of the plurality of chips for delivery/communications with axons of each of the additional cores] and pages 30, 32 and 36-37, “Event-based communication: Spike events, which represent the individual firing of neurons (for example, when a neuron’s potential exceeds its programmed threshold) communicate information within and between threads. Specifically, each presynaptic spike event is replicated and sent to all its target synapses” [i.e., delivering the firing state of the neurons in parallel], “The primary advantage of using a core is that it overcomes a key communication bottleneck … By partitioning the network into neurosynaptic cores, we only need to send one event to simultaneously target all of a core’s target_synapses” [i.e., transmitting/sending for delivery to target synapses and axons of the each of the neurosynaptic cores], “At each time step t, the core processes a binary input vector of axon states” [i.e., transmitting during each time step t, the binary vector from the first neurosynaptic core – to axons of 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cassidy with Modha in view of Esser to provide a parallel, event-driven kernel for neurosynaptic computation where TrueNorth chips, silicon expressions of the kernel, are seamlessly tiled into arrays (See, e.g., Cassidy, Abstract, page 27). Doing so would have allowed Modha in view of Esser to achieve five orders of magnitude reduction in energy-to-solution and two orders of magnitude speedup in time-to-solution, when running complex recurrent neural network simulations and to enable a broad range of cognitive applications, as suggested by Cassidy (See, e.g., Cassidy, Abstract, page 27). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Alternatively, in the same field, analogous art Akopyan teaches deliver, during each of the plurality of time steps, from a first neurosynaptic core of the plurality of neurosynaptic cores to a plurality of additional neurosynaptic cores on a plurality of chips the firing state of the plurality of neurons of the first neurosynaptic core in parallel (see, e.g., Abstract, pages 1537-1541, 1544 and 1548, “TrueNorth, a … neurosynaptic processor that implements a … highly-parallel ... , by transmitting the binary vector to each of the plurality of chips for delivery to axons of each of the plurality of additional neurosynaptic cores (see, e.g., pages 1542 and 1545, “store input spikes in a queue until the specified destination tick, given in the spike packet. The scheduler stores each spike as a binary value in an SRAM of 16 × 256-bit entries [i.e., a binary vector], corresponding to 16 ticks and 256 axons. When a neurosynaptic core receives a tick, the scheduler reads all the spikes Ai(t) for the current tick, and sends them” [i.e., sending/transmitting the binary vector for delivery to axons of each 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Akopyan with Modha in view of Esser to provide “TrueNorth, a 65 mW real-time neurosynaptic processor that implements a non-von Neumann, low-power, highly-parallel, scalable, and defect-tolerant architecture.” wherein “With 4096 neurosynaptic cores, the TrueNorth chip contains 1 million digital neurons and 256 million synapses tightly interconnected by an event-driven routing infrastructure.” (See, e.g., Akopyan, Abstract, page 1537). Doing so would have allowed Modha in view of Esser to use Akopyan’s TrueNorth architecture and “novel design methodology that includes mixed asynchronous–synchronous circuits and a complete tool flow for building an event-driven, low-power neurosynaptic chip” where “The TrueNorth chip is fully configurable in terms of connectivity and neural parameters to allow custom configurations for a wide range of cognitive and sensory perception applications”, as suggested by Akopyan (See, e.g., Akopyan, Abstract, page 1537). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.

Regarding claim 16, as discussed above, Modha in view of Esser and Cassidy (or alternatively, over Modha in view of Esser and Akopyan) teaches the system of claim 14. 
wherein the first inter-core network is located on a first chip and a second inter-core network is located on a second chip, the at least one additional neurosynaptic core being connected to the second inter-core network (as indicated above, “the at least one additional neurosynaptic core” has been interpreted as “at least one” of the previously-introduced “plurality of additional neurosynaptic cores”) (see, e.g., Fig. 7 depicts a Packet Switch and a Lookup Table network components for core to core communications on a chip. There are multiple cores connected to the network).

Regarding claim 17, as discussed above, Modha in view of Esser and Cassidy (or alternatively, over Modha in view of Esser and Akopyan) teaches the system of claim 16.
Modha further discloses wherein the first chip and the second chip are adjacent (see, e.g., FIG. 2 - depicting a grid of interconnected chips that are adjacent to one another).

Regarding claim 18, as discussed above, Modha in view of Esser and Cassidy (or alternatively, over Modha in view of Esser and Akopyan) teaches the system of claim 16. 
Modha further discloses a port connecting the first inter-core network to the second inter-core network (see, e.g., FIG. 3 - depicting a chip-to-chip Packet Switch, a core-to-chip address-event transmitter, a chip-to-core address-event receiver, and a 

Regarding claim 19, as discussed above, Modha in view of Esser and Cassidy (or alternatively, over Modha in view of Esser and Akopyan) teaches the system of claim 14.
Modha further discloses a port connecting the first inter-core network to itself (see, e.g., Fig. 1 depicts input and output ports to Packet Switch component and also a Global State Machine (GSM) with input from neuron-to-core and output to neuron-to-axon components [i.e., these components include a port connecting the inter-core network to itself and provide internal communications]).

Regarding claim 20, as discussed above, Modha in view of Esser and Cassidy (or alternatively, over Modha in view of Esser and Akopyan) teaches the system of claim 16.
Modha further discloses wherein the first and second chip are located on a first board (see, e.g., column 3, line 41, “The hierarchical organization of the symmetric core circuits comprises multiple chip structures, each chip structure comprising a plurality of symmetric core circuits” [i.e., a board has multiple chips]).

Regarding claim 21, as discussed above, Modha in view of Esser and Cassidy (or alternatively, over Modha in view of Esser and Akopyan) teaches the system of claim 16.
wherein the first chip is located on a first board and the second chip is located on a second board, the first and second boards being connected (see, e.g., Fig. 15 depicts multiple boards connected to each other and column 3, line 41, “The hierarchical organization of the symmetric core circuits comprises multiple chip structures, each chip structure comprising a plurality of symmetric core circuits”, thus a board has multiple chips).

Regarding claim 22, as discussed above, Modha in view of Esser and Cassidy (or alternatively, over Modha in view of Esser and Akopyan) teaches the system of claim 21. 
Modha further discloses wherein a plurality of boards comprising the first board and the second board is hierarchically arranged, and wherein the first board and the second board are connected via a hierarchy of routers (see, e.g., column 3, line 49, “The hierarchical organization of the symmetric core circuits further comprises multiple board structures, each board structure comprising a plurality of chip structures. The event routing system further comprises, for each board structure, a board-to-board lookup table configured to determine target board structures containing target axons for neuronal firing events generated by neurons in said board structure, and a board-to-board packet switch”).

Regarding independent claim 27, Modha discloses the invention as claimed including a computer program product for operating a neurosynaptic network, the computer program product comprising a computer readable storage medium  having program instructions embodied therewith, the program instructions executable by a processor (see, e.g., column 14, lines 30-33, “The non-transitory computer-useable storage medium has a computer-readable program, wherein the program upon being processed on a computer causes the computer to implement the steps of the present invention”) to cause the processor to perform a method (see, e.g., column 13, lines 27-34, “The computer system includes one or more processors, such as processor 302 … [t]he computer system also includes a main memory 310, preferably random access memory (RAM), and may also include a secondary memory 312”, [i.e., a computer system that performs method steps includes a processor 302]) comprising: determining, during each of a plurality of time steps, a firing state of a plurality of neurons of a first neurosynaptic core in parallel (see, e.g., column 3, line 26, column 4, line 27, column 6, lines 1-7 and column 9, lines 36-41, “Each lookup table is configured to determine target axons for neuronal firing events (firing state) generated by neurons in a core module corresponding to the lookup table”, “[e]mbodiments of the invention further provide a neural network circuit that provides locality and massive parallelism to enable a low-power, compact hardware implementation”, “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep”, “[i]n one phase of a timestep, a first set of axonal firing events propagates through the synapses 631 in a first direction … [i]n another phase of the same time-
the first neurosynaptic core comprising a plurality of axons (see, e.g., abstract, line 4 “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons”), and 
wherein said determining comprises operating, within the first neurosynaptic core, all of the plurality of neurons … on the plurality of axons (see, e.g., FIG. 1 – depicts input and output ports to a Packet Switch component and a global state machine (GSM) with input from neuron-to-core and output to neuron-to-axon components and column 3, line 26, “Each core module comprises a plurality of electronic neurons, a plurality of electronic axons, and an interconnection network comprising multiple electronic synapses interconnecting the axons to the neurons. Each synapse interconnects an axon to a neuron” [i.e., within the first neurosynaptic core], “[e]ach lookup table is configured to determine target axons for neuronal firing events (firing state) generated by neurons” [i.e., operating a plurality of neurons on a plurality of axons]) …; and
delivering, during each of the plurality of time steps, to a plurality of additional neurosynaptic cores … , the firing state of the plurality of neurons (see, e.g., column 2, lines 62-64, column 4, line 13, column 6, lines 1-7, column 7, lines 6-12, column 9, lines 36-41 and column 13, lines 17-19, “Each symmetric core circuit comprises a first core module and a second core module.” [i.e., a plurality of first and second additional neurosynaptic cores], “The neural network circuit further comprises selectively routes the neuronal firing events (firing states) among the core modules” [i.e., routing/delivering firing state of the neurons to additional core modules/neurosynaptic cores], “firing of neurons 11 (one at a time) … each neuron 11 fires once in a timestep”, “To reach the core module (5,7), the firing event may traverse seven core modules 10 in the eastbound direction (i.e., from core (0,0) to cores (0,1), (0,2), (0,3), (0,4), (0,5), (0,6), and (0,7)), and five core modules 10 in the southbound direction (i.e., from core (0,7) to cores (1,7), (2, 7), (3, 7), ( 4, 7), and (5,7)) via the core-to-core PSws 55 in the neural network 60.” [i.e., a plurality of additional neurosynaptic cores 1-7], “[i]n one phase of a timestep, a first set of axonal firing events propagates through the synapses 631 in a first direction … [i]n another phase of the same time-step, a second set the axonal firing events propagates through the synapses 631 in a second direction” [i.e., during each time step], “Packets destined for other networks are routed to interchip routers (IR), using the same structure to set target chips/cores/axons.” [i.e., delivering packets with firing states to additional neurosynaptic cores on a plurality of target chips]).
Although Modha substantially discloses the claimed invention, Modha is not relied on to explicitly disclose to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps; and
delivering … to a plurality of additional neurosynaptic cores … the firing state of the plurality of neurons in parallel, by transmitting the binary vector.
In the same field analogous art Esser teaches operating all of the plurality of neurons in parallel on the plurality of axons, one axon at a time (see, e.g., FIG. 1 receptive field of the same 256 axons, and allows each neuron to transmit spikes to at most one axon line” [i.e., operating all of the neurons on the axons], “allows each neuron to transmit spikes to a single axon line” [i.e., one axon at a time], “many binary feature encoder neurons in parallel” [i.e., operating the neurons in parallel]) to construct a binary vector corresponding to the firing state of the plurality of neurons within a current time step of the plurality of time steps (see, e.g., page 3, sections II. A and B and page 5, section III. C, “uses the number of spikes occurring across multiple axons or neurons … in a single time step produced one or more spikes on the corresponding input line and time steps” [i.e., within a current time step], “we threshold the hidden units’ outputs at zero, resulting in a 64-dimension binary vector per receptive field corelet” [i.e., constructing a binary vector], “[t]he digit recognition system exhibits the parallel, low-precision nature of TrueNorth computation. We use many binary feature encoder neurons in parallel (equaling the number of pixels) with a low-precision classifier, in contrast to conventional implementations, which use fewer encoder neurons and higher neuron and classifier precision to match performance.” [i.e., encode/construct a binary vector corresponding to firing state of neurons]); and 
delivering … to a plurality of additional neurosynaptic cores … the firing state of the plurality of neurons in parallel, by transmitting the binary vector (see, e.g., FIGs 1 and 2 – showing that “TrueNorth is a brain-inspired chip architecture built from an interconnected network of lightweight neurosynaptic cores” and connections between a plurality of neurosynaptic cores being performed in parallel and pages 2 and 5, Sections I and II.B, “we propose a divide-and-conquer approach whereby a large network of neurosynaptic cores is constructed by interconnecting a set of smaller networks of neurosynaptic cores” [i.e., networks include a plurality of additional neurosynaptic cores], “The TrueNorth architecture allows each neuron to transmit spikes to a single axon line. In cases where broader connectivity is desired, a splitter corelet can be used. Each input to a splitter corelet forms a synapse with N unique neurons in that corelet, and the neurons are configured such that for each incoming spike they receive, they generate a spike of their own. Thus, a single input produces N spiking neurons on the next time step that can be targeted to N different axons” [i.e., binary vectors are transmitted/delivered between a plurality of cores, wherein these binary vectors correspond to the firing states of the neurons]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Esser with Modha to provide a brain-inspired chip architecture built from an interconnected network of lightweight neurosynaptic cores, where a neurosynaptic core has 256 axons (i.e., a plurality of axons), a 256×256 synapse crossbar (i.e., a plurality of synapses), and 256 neurons (i.e., a plurality of neurons), where information flows from axons to neurons and where each axon fans out, in parallel, to all neurons (See, e.g., Esser FIG. 1 and page 2, first 
Although Modha in view of Esser substantially teaches the claimed invention, Modha in view of Esser is not relied on to teach delivering, during each of the plurality of time steps, to a plurality of additional neurosynaptic cores on a plurality of chips, the firing state of the plurality of neurons in parallel, by transmitting the binary vector to each of the plurality of chips for delivery to axons of each of the plurality of additional neurosynaptic cores.
In the same field, analogous art Cassidy teaches delivering, during each of the plurality of time steps, to a plurality of additional neurosynaptic cores on a plurality of chips, the firing state of the plurality of neurons in parallel (see, e.g., FIGs.1-3 – showing “a new architecture that in essence is a network of neurosynaptic cores. … TrueNorth has 4,096 neurosynaptic cores interconnected … an eight-board system where each board contains one TrueNorth processor … 4-chip and 16-chip boards with tiled arrays of TrueNorth processors demonstrating native multi-chip communication”, “The blueprint defines the high-level architecture, a 2D array of neurosynaptic cores. Each core is an independent module integrating computation (neurons), communication (axons), and memory (synapses). Cores operate in parallel, communicating by sending messages (spike events) through a mesh network” and “Cores naturally tile using a 2D on-chip mesh routing network. Long-range connections by transmitting the binary vector to each of the plurality of chips for delivery to axons of each of the plurality of additional neurosynaptic cores (see, e.g., FIG. 9 –showing that “The 16-chip board is organized as a 4×4 array of (socketed) TrueNorth Processors. Chips communicate natively with neighbors in 2D, implementing 16 million neurons and 4 billion synapses.” [i.e., transmitting to each of the plurality of chips for t, the core processes a binary input vector of axon states” [i.e., transmitting during each time step t, the binary vector from the first neurosynaptic core – to axons of additional neurosynaptic cores], “TrueNorth chips can be tiled into a 2D array—just like cores are tiled to create the chip array … individual chips can be tiled in a 2D array through direct chip-to-chip connections”, “TrueNorth chips are designed to be seamlessly tiled (due to their native chip-to-chip communication interface)” [i.e., transmitting/communicating to each of the plurality of chips via chip-to-chip connections/communication interfaces]). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Cassidy with Modha in view of Esser to provide a parallel, event-driven kernel for neurosynaptic computation where TrueNorth chips, silicon expressions of the kernel, are seamlessly tiled into arrays (See, e.g., Cassidy, Abstract, page 27). Doing so would have allowed Modha in view of Esser to achieve five orders of magnitude reduction in energy-to-solution and two orders of 
Alternatively, in the same field, analogous art Akopyan teaches delivering, during each of the plurality of time steps, to a plurality of additional neurosynaptic cores on a plurality of chips, the firing state of the plurality of neurons in parallel (see, e.g., Abstract, pages 1537-1541, 1544 and 1548, “TrueNorth, a … neurosynaptic processor that implements a … highly-parallel ... architecture. … mapping logical neural networks to the physical neurosynaptic core locations on the TrueNorth chips”, “We achieve scalability by tiling cores within a chip, using peripheral circuits to tile chips”, “We created the TrueNorth architecture by connecting a large number of neurosynaptic cores into a 2-D mesh network, creating an efficient, highly-parallel, and scalable architecture. The TrueNorth architecture can be tiled not only at the core-level but also at the chip-level.” [i.e., a plurality of additional neurosynaptic cores on a plurality of chips], “communicated data may be encoded using the frequency, time, and spatial distribution of spikes”, “if there is an incoming spike … on the ith axon at time t”, “TrueNorth cores operate in parallel, and are governed by spike generation/transmission/delivery (referred to as events)”, “spikes may arrive from the router at any time, the scheduler is designed to perform READ/CLEAR operations in parallel … store spikes that are coming … while in parallel reading and clearing spikes corresponding to the current tick for the entire 256 axon array”, “a sequence of , by transmitting the binary vector to each of the plurality of chips for delivery to axons of each of the plurality of additional neurosynaptic cores (see, e.g., pages 1542 and 1545, “store input spikes in a queue until the specified destination tick, given in the spike packet. The scheduler stores each spike as a binary value in an SRAM of 16 × 256-bit entries [i.e., a binary vector], corresponding to 16 ticks and 256 axons. When a neurosynaptic core receives a tick, the scheduler reads all the spikes Ai(t) for the current tick, and sends them” [i.e., sending/transmitting the binary vector for delivery to axons of each neurosynaptic core], “the TrueNorth chip sends out the exclusive-OR of the scan output vectors from neurosynaptic cores selected by the system” [i.e., sending/transmitting the binary vector to each of the TrueNorth chips for delivery to axons of the each of the additional TrueNorth neurosynaptic cores]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Akopyan with Modha in view of Esser to provide “TrueNorth, a 65 mW real-time neurosynaptic processor that implements a non-von Neumann, low-power, highly-parallel, scalable, and defect-tolerant architecture.” wherein “With 4096 neurosynaptic cores, the TrueNorth chip contains 1 million digital neurons and 256 million synapses tightly interconnected by an event-driven routing infrastructure.” (See, e.g., Akopyan, Abstract, page 1537). Doing so would have allowed Modha in view of Esser to use Akopyan’s TrueNorth architecture and “novel design methodology that includes mixed asynchronous–synchronous circuits and a complete 

Claims 4 and 15 are rejected under 35 USC 103 as being obvious over Modha in view of Esser and Cassidy (or alternatively, over Modha in view of Esser and Akopyan as applied to claims 3 and 14) as applied to claims 3 and 14 above and further in view of non-patent literature Amir et al. (“Cognitive Computing Programming Paradigm: A Corelet Language for Composing Networks of Neurosynaptic Cores”, 2013, pages 1-10, hereinafter “Amir”).
Regarding claim 4, as discussed above, Modha in view of Esser and Cassidy (or alternatively, Modha in view of Esser and Akopyan) teaches the method of claim 3.
However, Modha in view of Esser and Cassidy, and Modha in view of Esser and Akopyan, are not relied on to teach wherein the parallel delivery is performed by a permutation network, a Clos network, or a butterfly network.
In the same field of endeavor, Amir teaches wherein the parallel delivery is performed by a permutation network, a Clos network, or a butterfly network (see, e.g., page 9, section VI, first column, last paragraph, “the corelet programming paradigm employs connectors and permutations for long-distance ‘white-matter’ connectivity and synaptic crossbar matrices for short-distance ‘gray-matter’ connectivity” [i.e., permutations for connectivity]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amir with Modha in view of Esser and Cassidy to provide parallel, distributed, event-driven, scalable architectures including a scalable network of configurable neurosynaptic cores where each core brings memory ("synapses"), processors ("neurons"), and communication ("axons") (i.e., a plurality of synapses, neurons and axons) in close proximity (See, e.g., Amir, page 1, Section I, first column). Doing so would have allowed Modha in view of Esser to improve the design, structure, modularity, correctness, consistency, compactness, and reusability of a neural network, as suggested by Amir (See, e.g., Amir, page 4, second column, fifth paragraph). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amir with Modha in view of Esser and Akopyan to provide parallel, distributed, event-driven, scalable architectures including a scalable network of configurable neurosynaptic cores where each core brings memory ("synapses"), processors ("neurons"), and communication ("axons") (i.e., a plurality of synapses, neurons and axons) in close proximity (See, e.g., Amir, page 1, Section I, first column). Doing so would have allowed Modha in view of Esser and Akopyan to improve the design, structure, modularity, correctness, consistency, compactness, and reusability of a neural network, as suggested by Amir (See, e.g., Amir, page 4, second column, fifth paragraph).

Regarding claim 15, as discussed above, Modha in view of Esser and Cassidy (or alternatively, Modha in view of Esser and Akopyan) teaches the system of claim 14.
However, Modha in view of Esser and Cassidy and alternatively, Modha in view of Esser and Akopyan, are not relied on to teach wherein the inter-core network comprises a permutation network, a Clos network, or a butterfly network.
In the same field of endeavor, Amir teaches wherein the inter-core network comprises a permutation network, a Clos network, or a butterfly network (page 9, section VI, column 1, last paragraph teaches “the corelet programming paradigm employs connectors and permutations for long-distance “white-matter” connectivity and synaptic crossbar matrices for short-distance “gray-matter” connectivity” [i.e., permutations for connectivity]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Amir with Modha in view of Esser and Cassidy to provide parallel, distributed, event-driven, scalable architectures including a scalable network of configurable neurosynaptic cores where each core brings memory ("synapses"), processors ("neurons"), and communication ("axons") (i.e., a plurality of synapses, neurons and axons) in close proximity (See, e.g., Amir, page 1, Section I, first column). Doing so would have allowed Modha in view of Esser and Cassidy to improve the design, structure, modularity, correctness, consistency, compactness, and reusability of a neural network, as suggested by Amir (See, e.g., Amir, page 4, second column, fifth paragraph).


Claims 29-31 are rejected under 35 USC 103 as being obvious over Modha in view of Esser and further in view of non-patent literature Hasan et al. ("A Reconfigurable Low Power High Throughput Streaming Architecture for Big Data Processing." arXiv preprint arXiv:1603.07400v1 (March 2016): 1- 11, hereinafter “Hasan”).
Regarding claims 29, 30 and 31, as discussed above, Modha in view of Esser and Cassidy (or alternatively, over Modha in view of Esser and Akopyan as applied to claims 3 and 14) teaches the method of claim 1, the system of claim 14 and computer program product of claim 27.
However, Modha in view of Esser and Cassidy, or alternatively, over Modha in view of Esser and Akopyan, are not relied on to teach wherein the first neurosynaptic core is time-division multiplexed.
 wherein the first neurosynaptic core is time-division multiplexed (see, e.g., pages 3 and 7, “The network is statically time multiplexed between cores for exchanging multiple neuron outputs” and the “core also requires … adders, registers, multiplexers” [i.e., a first neurosynaptic core is time-division multiplexed]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hasan with Modha in view of Esser and Cassidy to provide a multicore heterogeneous architecture for big data processing to implement a neuromorphic system having training and recognition (evaluation of new input) capabilities where the system architecture includes memristor neural cores that are utilized to provide low power high throughput execution of neural networks (See, e.g., Hasan, Abstract, page 1). Doing so would have allowed Modha in view of Esser and Cassidy to use the system architecture for classification, unsupervised clustering, dimensionality reduction, feature extraction, and anomaly detection while providing four to six orders of magnitude more energy efficiency over GPGPUs for big data processing, as suggested by Hasan (See, e.g., Hasan, Abstract). This is an example of “use of known technique to improve similar devices (methods, or products) in the same way.” See MPEP 2143.
Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hasan with Modha in view of Esser and Akopyan in order to provide a multicore heterogeneous architecture for big data processing to implement a neuromorphic system having training and recognition (evaluation of new input) capabilities where the system architecture includes memristor 


Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. For instance, Alpert et al. (US Patent 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125